internal_revenue_service date number info release date conex-119035-04 cc ita b03 uil --------------------------------------- ----------------------------------------- ---------------------------------------------- --------------------------------- attn -------------------- dear ----------------- i am responding to your letter of date to commissioner everson you wrote on behalf of your constituent ------------------------- who asked about certain rules concerning the deferral of crop insurance proceeds specifically she inquired about the rule that if a taxpayer receives both federal crop insurance and private crop insurance proceeds as a result of destruction or damage to crops the taxpayer cannot defer one type of insurance proceeds but not the other type if those amounts are attributable to crops representing a single trade_or_business ---------------’s letter mentioned that she had been told that this rule was a recent change to the regulations robert basso of my staff called --------------of your staff to discuss this matter and they agreed that a conference call among mr basso ------------- and --------------- would be appropriate the conference call was held on date they discussed not only ------------------- -----------------------------------------------------------------------------------------------------------------’s specific issue but also the broader issues concerning the deferral of crop insurance proceeds and disaster payments including the statutory and regulatory provisions allowing this deferral mr basso explained that the specific rule --------------- described has been in effect since he also explained that it was based on sec_451 of the internal_revenue_code the code and that legislation would be required to change it at the conclusion of the conference call it was agreed that our written response to your office would also contain information about the statutory and regulatory provisions discussed in general a taxpayer must include any item_of_gross_income in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income that amount is to be properly accounted for as of a different period see sec_451 of the code most individual farmers use the cash_receipts_and_disbursements_method of accounting under the cash_receipts_and_disbursements_method of accounting generally they must include an amount in gross_income when actually or constructively received see sec_1_451-1 and sec_1_451-2 of the income_tax regulations the regulations the following special rule applies for crop insurance proceeds and disaster payments in the case of insurance proceeds received as a result of destruction or damage to crops a taxpayer reporting on the cash_receipts_and_disbursements_method of accounting may elect to include such proceeds in income for the taxable_year following the taxable_year of destruction or damage if he establishes that under his practice income from such crops would have been reported in a following taxable_year for purposes of the preceding sentence payments received under the agricultural act of as amended or title ii of the disaster assistance act of as a result of destruction or damage to crops caused by drought flood or any other natural disaster or the inability to plant crops because of such a natural disaster shall be treated as insurance proceeds received as a result of destruction or damage to crops an election under this subsection for any taxable_year shall be made at such time and in such manner as the secretary prescribes sec_451 of the code a taxpayer cannot use sec_451 to defer income from insurance or disaster payments into the following year unless the taxpayer would have reported more than of the income from the destroyed or damaged crops in the following year under normal business practice see revrul_74_145 1974_1_cb_113 sec_451 of the code was originally enacted in to ease hardships caused under prior_law when a farmer had to report crop insurance proceeds in the year received even though the farmer under normal circumstances would not have reported income from the crop until the following year see sec_215 of the tax reform act of pub_l_no 83_stat_487 h_r conf_rep no 91st cong 1st sess s rep no 91st cong 1st sess as originally enacted sec_451 applied to crop insurance proceeds but not to disaster payments in sec_451 was expanded to include disaster payments received under the agricultural act of as amended see sec_2102 of the tax reform act of pub_l_no 90_stat_1520 the legislative_history describe sec_1 in our research we located a document titled a history of the crop insurance program on the website of the u s department of agriculture at www rma usda gov aboutrma history html copy enclosed that document states that federal crop insurance was first authorized during the 1930s and that participation in the program increased significantly during the 1990s how a amendment to the agricultural act of provided for disaster payments to farmers but such payments were not treated as insurance proceeds under sec_451 of the code because no premiums were paid_by the farmers see h_r rep no 94th cong 2nd sess s rep no 94th cong 2nd sess in sec_451 was again expanded to include payments received under title ii of the disaster assistance act of see sec_6033 of the technical_and_miscellaneous_revenue_act_of_1988 pub_l_no 102_stat_3342 sec_451 has not been amended since in the disaster assistance act of pub_l_no stat was enacted to provide disaster relief payments to farmers but without any corresponding amendment to sec_451 of the code consequently whether sec_451 treatment was available to farmers receiving these payments was questionable in response temporary regulations were written making it clear that federal disaster payments made under statutes other than those specifically listed in sec_451 were also covered provided the farmers received the payments as a result of destruction or damage to crops caused by drought flood or any other natural disaster or the inability to plant crops because of such a natural disaster see fed reg big_number date these regulations were made final as sec_1_451-6 and still provide that federal payments received as a result of destruction or damage to crops caused by drought flood or any other natural disaster or the inability to plant crops because of such a natural disaster shall be treated as insurance proceeds received as a result of destruction or damage to crops see fed reg big_number date unfortunately many farmers filed their income_tax returns without the guidance provided by the temporary regulations consequently some farmers deferred crop insurance proceeds but not federal disaster payments received under title i of the disaster assistance act of this was a problem because the regulations do not permit a taxpayer to defer crop insurance proceeds but not disaster payments or vice versa if such amounts were attributable to crops representing a single trade_or_business in the case of a taxpayer who receives insurance proceeds as a result of the destruction of or damage to two or more specific crops if such proceeds may be included in gross_income for the taxable_year following the taxable_year of such destruction or damage and if such taxpayer makes a sec_451 election with respect to any portion of such proceeds then such election will be deemed to cover all such proceeds that are attributable to crops representing a single trade_or_business under sec_446 of the code see sec_1_451-6 of the regulations this regulation has been in effect since see fed reg big_number date as corrected by fed reg big_number date we have reviewed the provisions of the farm security and rural investment act of pub_l_no 116_stat_134 the act as we said we would during the conference call subtitle a of title x of the act covers crop insurance the act did not make any changes to the tax rules concerning the deferral of crop insurance proceeds in notice_90_28 1990_1_cb_339 the internal_revenue_service addressed the problem the notice informed farmers that they could elect to defer crop insurance proceeds under sec_451 without also deferring federal disaster payments made under the disaster assistance act of but only for a tax_year ending before date the purpose of this one-time modification of the general_rule was to eliminate the need for many farmers to file amended returns the notice specifically mentioned that while the notice allows an election to defer insurance proceeds but not federal disaster payments it does not allow an election to defer federal disaster payments but not insurance proceeds as mentioned above a taxpayer cannot defer crop insurance proceeds but not disaster payments or vice versa if such amounts are attributable to crops representing a single trade_or_business see sec_1_451-6 of the regulations also the regulations do not permit a taxpayer who grows different types of crops to defer crop insurance proceeds for only one type of crop but not others if such insurance proceeds are attributable to crops representing a single trade_or_business furthermore if a taxpayer receives both federal crop insurance and private crop insurance proceeds as a result of destruction or damage to crops the taxpayer cannot defer one type of insurance proceeds but not the other type if such amounts are attributable to crops representing a single trade_or_business this regulatory rule is in accord with sec_451 of the code which does not make a distinction between federal crop insurance proceeds and private crop insurance proceeds i hope this information is helpful if you or your staff need further assistance please contact me or -------------------at --------------------- sincerely christopher f kane chief branch office of associate chief_counsel income_tax and accounting enclosure
